Title: To James Madison from Jacob Wagner, 22 August 1806
From: Wagner, Jacob
To: Madison, James



Dr. Sir
Department of State 22 August 1806

I shall retain the case of the crew of the Indefatigable in order that I may more fully examine it.  It may not perhaps be considered improper to publish the substance of Mr. Merry’s enclosed letter; at least it seems expedient to apprize the Collector of Passamaquoddy of it.  Mr. Goldsborough informs me that he has reason to believe that the Secretary of the Navy has recalled his orders to Capt. Wederstrandt.
Your favor of the 19th. with the accompanying papers have come to hand  With the greatest esteem & respect, I remain, Dr. Sir, Your obed. Servt.

Jacob Wagner


P. S.  I have issued a commission of Loan Officer to Govr. Page, as directed by the President.

